NUMBER 13-12-00511-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


CINTAS CORPORATION,                                                            Appellant,

                                             v.

DAVID ARELLANO, INDIVIDUALLY,
D/B/A LAS COMADRES RESTAURANT,                                                  Appellee.


                   On appeal from the County Court at Law
                   Number Two of Cameron County, Texas.


                         ORDER ABATING APPEAL
               Before Justices Garza, Benavides, and Perkes
                             Order Per Curiam

       Appellant Cintas Corporation’s appeal is currently pending in this Court. The

record shows that Cintas Corporation properly requested that the trial court file findings of

fact and conclusions of law in support of its judgment. See TEX. R. CIV. P. 296, 297. In

requesting findings of fact and conclusions of law, Cintas Corporation timely complied
with the procedure set forth in Texas Rules of Civil Procedure 296 and 297. See TEX. R.

CIV. P. 296, 297. However the record on appeal shows that, to date, the trial court has

not complied with its mandatory duty to file findings of fact and conclusions of law in

support of its judgment.

       We therefore ABATE the appeal and REMAND this matter to the trial court for

further proceedings consistent with this order. See Brooks v. Housing Auth. of City of El

Paso, 926 S.W.2d 316, 319 (Tex. App.—El Paso 1996, no writ) (“[W]henever possible,

appellate courts should attempt to remedy the absence of findings and conclusions by

abating the appeal and remanding to the trial judge for entry of findings and conclusions,

so that the appeal can be handled in a normal manner”); see also TEX. R. APP. P.

44.4(a)(2). Upon remand, the trial court is directed to: (1) immediately cause notice to

be given and conduct a hearing regarding findings of fact and conclusions of law; (2)

make and file appropriate findings of fact and conclusions of law and cause them to be

included in a clerk's record; (3) cause the hearing to be transcribed and included in a

reporter's record; and (4) have these records forwarded to the Clerk of this Court within

thirty days from the date of this order. If the trial court requires additional time to comply,

the trial court should so notify the Clerk of this Court.

       It is so ORDERED.

                                                            PER CURIAM

Delivered and filed the
26th day of September, 2013.




                                               2